Title: From George Washington to the Commissioners for the District of Columbia, 31 January 1793
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Philadelphia January 31st 1793.

The regular course which the affairs of The Federal City are likely to move in by the appointment of a Superintendant, who may relieve you from details, & from all sacrifices of time except your periodical meetings, enables me now to proceed, on more certain ground, to the subject of compensation. That a proper compensation should be made you, must undoubtedly be the public expectation as well as your own, although the Law is silent

thereupon. In proposing the sum, I do not see that I can take a better guide than that of the Legislature, which in fixing the compensation for members of Congress has furnished a kind of standard to which services & qualifications in a certain line may be referred. I should therefore propose to you Six Dollars a day, for the days of actual service, & milage for travelling, in lieu of service and all expences to commence from the first day of the present year.
With respect to the past, I have more difficulty to name a sum, because I do not know the time you have actually sacrificed, & perhaps it would not be practicable for yourselves to state it. On the best judgment I am able to form of it, however, I should propose the sum of One thousand Dollars, each, for your services preceding the commencement of the present year; Should these propositions not exactly meet your own ideas, I shall be very happy to receive your observations on them. With great esteem, I am, Gentlemen, Your mo: obt Servt

Go: Washington


P.S. My meaning is, that the above sum of One thousand dollrs should be exclusive of your expencies.


Go: W——n
